Title: To James Madison from George William Erving, 13 July 1806
From: Erving, George William
To: Madison, James



Dear Sir,
Madrid July 13. 1806.

As your instructions were that the correspondence respecting D’Yrujo shoud be laid before this government without comment, I was a little doubtful whether or not you woud approve of any answer being given to such observations as it might Excite on the part of Mr. Cevallos; but under the impressions mentioned in my public letter, it seemed upon the whole that some reply shoud be made; this I have endeavoured to conform as much as possible to the spirit of the whole transaction & to what I supposed woud be your view of the subject.
Mr. Vandeul the french chargé d’affaires having communicated with much frankness the instructions of his government respecting the contemplated negotiation, & all that has passed between himself & the Prince: & considering that we have a common object having let me more into the views of the French Ministry than I coud have Expected, I thought it might be well to cultivate this disposition by conversing with him on the affair of Yrujo, & to shew him what I had written: His Opinion is not probably of much consequence, but it was in favor of a reply: He agrees with me entirely that they have no disposition here to treat, much less to treat at Paris: however as far as is consistent with a due exterior respect, they will be pressed upon the subject; & whatever regard may be had to their views of their own interests, he has no idea that Yrujos affair will be considered as a difficulty worth much attention.  Whatever may be the result at Paris, it certainly does not seem that in the present state of things a negotiation coud be effected here; it might give Mr. Cevallos another opportunity of spinning out his web of sophistry, but that being finished, we shoud be left where we are now, with some additional Mortification.
I presume that Mr. Bowdoin writes to you privately as well as officially very much at large, & that you may have learnt from his letters, & with great concern, of the total want of cordiality & cooperation between himself & General Armstrong.  It is not for me to enter in to the merits of their disagreement; I take the liberty of mentioning the subject, only as it is very interesting & lest possibly Mr. Bowdoin from motives of delicacy may not have been sufficiently Explicit.  The fact which you certainly ought to be informed of is, as stated to me by Mr. Bowdoin, that Genl. A withholds from him all information as to what he is doing, & acts entirely independent of the connection which the Presidents Commission shoud make between them, & that they have no personal intercourse; of Genl. A. I know but little, but from a long & intimate acquaintanse with Mr. B. being persuaded that there does not Exist a more virtuous & patriotic character, a man who more indignantly spurns at Every thing base & dishonorable, & who has a more Earnest & Exclusive attachment to the interests of his Country, I am at a loss to concieve what has induced Genl. A to withold his confidence from him; and cannot but Express my concern to you grounded upon what I have had an opportunity of knowing respecting our affairs in Paris, lest this unfortunate misintelligence shoud be very much in the way of a favorable adjustment of the business under their charge.  Under this impression & having supposed with Mr. Monroe (who was very anxious that they shoud harmonize) that the coolness which Existed between them was founded upon personal delicacies which might be dispensed with in consideration of the important business in which they were joined, I wrote to Mr. Bowdoin from London (as by the Extract inclosed) but his subsequent letters convince me that the misunderstanding has a more serious origin.  Mr. Bowdoin has no reserve towards me, & as I beleive he has not the advantage of being known to you, & I have thought it my duty to mention this subject, it is also due to him to say that whatever just motives Genl. A may have for his mode of treating him, no fault arises from an unconciliatory temper on the part of Mr. B; indeed his nature is altogether different; he is of a most amiable placable temper & tho he has a proper pride & dignity of character & a due sensibility to reputation; he is quite unassuming, much more diffident than he shoud be of himself, & really remarkable for his candor & liberality towards those who may be considered as his rivals or political Enemies.  You may certainly count upon these dispositions in him if you shoud find it necessary or shall judge proper to write to these gentlemen with any reference to their disagreement.  Dear Sir with very sincere Respect & Esteem always your obliged & obt. St.

George W Erving


14 July.
Yesterday after closing the foregoing I had an interview with Mr. Vandeul (the french Charge d’affaires,) he shewed me a letter from Mr. Tallyrand of June 27th inclosing copy of a note from him Tallyrand to Prince Massanio.  It appears that the Spanish Minister had been instructed to lay Miranda’s affair before the French government & to state it as a new ground of dispute with the United States.  Mr. Tallyrands answer is to this Effect, that he had laid Prince Massanios representation before the Emperor who had given it a very attentive consideration: His Majesty was of Opinion that the government of the United States was very tardy in taking measures to prevent Mirandas sailing, but its subsequent procedure in pursuing those who were inculpated with Miranda was a sufficient Evidence that it disavowed any concern in this transaction, and "perhaps ought to be received as a satisfaction for the injury."  But that at all Events since the U. States had manifested a disposition to conciliation with the court of Madrid; it woud be much better to seek the means of accommodating the subsisting differences, than to be opening at this time new grounds of complaint & recriminations.  That it was of more importance now that Spain shoud take proper measures for defending her colonies, & for arresting Miranda; than to make reclamations on the United States on this Account.  The note as Mr. V. informed me goes on to recommend certain military measures, but that part he did not read to me.  What I have noted I am sure is correct Except only that it was rather more delicately worded: without being mandatory it is a very strong recommendation.
In this conversation Mr. V. informed me also of what passed in his interview with Mr. Cevallos on Saturday.  (12th)  The Court being now at Madrid the foreign agents generally attend Mr. Cevallos on his day of Audience which is saturday in Every week.  I was there also on the 12th., but to prevent his launching out into his favorite themes Yrujo & Miranda, I commenced the conference with the subject of Quarantine upon which I had previously sent him a note, & when that was finished, immediately took my leave.  Mr. V. arrived afterwards, and Cevallos detained him two hours in discussing those topicks, but as it seems said nothing new, treating them precisely as he has done in his notes.  In another part of his conversation he said that if Spain sells the Floridas to the United States it must be considered to be in compliance with her own views, & not with the demands of the United States; on account of the Mobile &c: by this it appears that they have reconciled themselves to the sale, but wish to prepare the French government for the demand of an high price.  Mr. Tallyrand in his letter to Mr. V. mentions also the Floridas as a very great acquisition to the U. States more especially, as it will add very much to their political influence by the command which it will gain them of the Gulph of Mexico &c.  From hence it may be inferred that they will make a demand for them probably beyond our Expectations, or even Estimation of their Value.


GWE


15 Postscript: 15th. July.
I was last night informed thro a channel which I place dependance on, that in fact this government has finally acceded to the wish of the Emperor & will invade Portugal they have proposed to defer the enterprize only till the harvest which is now taking in shall be finished.  I cannot learn whether they are to be assisted with French Troops.  If not their success is very doubtful: nor what is to be the object of the attack whether the entire or only Partial conquest of the Country & whether it is to be confined to the obtaining that Lisbon shoud be closed against the English.


GWE


I shoud have before Explained that the Military measures Recommended in Tallyrands note have as I understand Referrence only to the defence of the Colonies against Miranda’s or similar attacks.  It is believed here that Mirandas has been already defeated.


GWE

